STATE OF MINNESOTA
                                                                        September 1, 2015
                                 IN SUPREME COURT                          Dm~EOF
                                                                       APPB.lAlECcun
                                        A15-0139


In re Petition for Disciplinary Action against
Kevin Kenneth Shoeberg, a Minnesota Attorney,
Registration No. 204535.


                                       ORDER

      The Director of the Office of Lawyers Professional Responsibility filed a petition

for disciplinary action and a supplementary petition for disciplinary action alleging that

respondent Kevin Kenneth Shoeberg committed professional misconduct warranting

public discipline, namely: failing to diligently handle a bankruptcy matter and failing to

communicate with the client about that matter, in violation of Minn. R. Prof. Conduct 1.3

and 1.4(a)(3) and (4); failing to communicate with a client and return that client's

property and papers when requested, in violation of Minn. R. Prof. Conduct 1.4(a)( 4) and

1.15(c)(4 ); and failing to competently and diligently handle a client's dissolution of

marriage and to communicate with that client, in violation of Minn. R. Prof. Conduct 1.1,

1.3, and 1.4(a)(3). The court appointed a referee. Following an evidentiary hearing, the

referee filed findings of facts, conclusions of law, and a recommendation for discipline

with the court. The referee concluded respondent committed the misconduct alleged in

the petition and supplementary petition and recommended that respondent be publicly

reprimanded and placed on supervised probation for 2 years.




                                            1
       The parties have now waived their rights to briefing and oral argument before this

court and stipulated that the referee's findings and conclusions (except for two specific

findings and two specific conclusions) are conclusive. The parties jointly recommend

that the appropriate discipline is a public reprimand and 2 years of supervised probation.

       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.      Respondent Kevin Kenneth Shoeberg is publicly reprimanded.

       2.      Respondent shall pay $900 in costs pursuant to Rule 24, Rules on Lawyers

Professional Responsibility (RLPR).

       3.      Respondent is placed on probation for 2 years, subject to the following

conditions:

       (a)     Respondent shall cooperate fully with the Director's Office in its
       efforts to monitor compliance with this probation. Respondent shall
       promptly respond to the Director's correspondence by its due date.
       Respondent shall provide the Director with a current mailing address and
       shall immediately notify the Director of any change of address.
       Respondent shall cooperate with the Director's investigation of any
       allegations of unprofessional conduct that may come to the Director's
       attention.   Upon the Director's request, respondent shall provide
       authorization for release of information and documentation to verify
       respondent's compliance with the terms of this probation;

       (b)     Respondent shall abide by the Minnesota Rules of Professional
       Conduct;

       (c)    Respondent shall be supervised by a licensed Minnesota attorney,
       appointed by the Director, to monitor compliance with the terms of this
       probation. Within 14 days from the date of the filing of this order,


                                             2
respondent shall provide the Director with the names of four attorneys who
have agreed to be nominated as respondent's supervisor. If, after diligent
effort, respondent is unable to locate a supervisor acceptable to the
Director, the Director shall seek to appoint a supervisor. Until a supervisor
has signed a consent to supervise, respondent shall, on the first day of each
month, provide the Director with an inventory of client files as described in
paragraph (d) below. Respondent shall make active client files available to
the Director upon request;

(d)    Respondent shall cooperate fully with the supervisor's efforts to
monitor compliance with this probation. Respondent shall contact the
supervisor and schedule a minimum of one in-person meeting per calendar
quarter. Respondent shall submit to the supervisor an inventory of all
active client files by the first day of each month during the probation. With
respect to each active file, the inventory shall disclose the client name, type
of representation, date opened, most recent activity, next anticipated action,
and anticipated closing date. Respondent's supervisor shall file written
reports with the Director at least quarterly, or at such more frequent
intervals as the Director may reasonably request;

(e)    Respondent shall initiate and maintain office procedures that ensure
that there are prompt responses to correspondence, telephone calls, and
other important communications from clients, courts, and other persons
interested in matters that respondent is handling and that ensure that
respondent regularly reviews each and every file and completes legal
matters on a timely basis; and

(f)     Respondent shall provide the Director, within 30 days of the date of
the filing of this order, and the probation supervisor, once one has been
appointed, a written plan outlining office procedures designed to ensure
that respondent is in compliance with probation requirements. Respondent
shall provide progress as requested.

Dated: September 1, 2015

                                           BY THE COURT:




                                          ·~
                                           L rie S tldea
                                           Chief Justice



                                      3